Citation Nr: 0324816	
Decision Date: 09/24/03    Archive Date: 09/30/03

DOCKET NO.  00-06 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota



THE ISSUE

Entitlement to service connection for frostbite of the feet.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1972 to July 
1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision by the 
Department of Veterans' Affairs Regional Office (VARO) in 
Fargo, North Dakota, which denied service connection for 
frostbite of the feet.  The claims folder has since been 
transferred to the VARO in St. Paul, Minnesota.

In a March 2001 decision, the Board denied service connection 
for frostbite of the feet.  The veteran appealed to the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court").  Pursuant to a joint motion for 
remand, the Court vacated the Board's March 2001 decision and 
remanded the case to the Board for further action in light of 
the enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub.L.No. 106-475, 114 Stat. 2096 (2000). 


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  This liberalizing law is 
applicable to this appeal.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  To implement the provisions of the 
law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The Act and 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions. 

In February 2003, United States Court of Appeals for Veterans 
Claims, in a Court Order, determined that the veteran had not 
been fully informed of VCAA and VA's duties with respect to 
VCAA.  (See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Furthermore, in July 2003, additional evidence was received 
at the Board, which included a statement from a VA examiner, 
which previously treated the veteran.  This statement has not 
been reviewed by the RO.

In view of the foregoing, the case is remanded for the 
following:
 
1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) and 38 C.F.R. § 3.159 are 
fully complied with and satisfied.  

2.  The RO should review all evidence 
received since the issuance of the 
statement of the case.  If the issue 
remains denied, the appellant and his 
representative, should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice 
of all relevant actions taken on the 
claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



_________________________________________________
	RENÉE M. PELLETIER 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




